TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00031-CR


Rosendo Torres, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF DALLAS COUNTY, 283RD JUDICIAL DISTRICT

NO. F-9603701-WT, HONORABLE PAUL BANNER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Rosendo Torres pleaded guilty to possessing more than 400 grams of
methamphetamine with intent to deliver.  Tex. Health & Safety Code Ann. § 481.112(a), (f) (West
Supp. 2003).  The district court adjudged him guilty and assessed punishment at twenty years in
prison and a $10,000 fine.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, who was advised of his
right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed.


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Affirmed
Filed:   November 20, 2003
Do Not Publish